DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on January 16, 2019, in which claims 1-25 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on January 6, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 23 recite the limitation "generate a second multimedia file" in step 2. Claims 1 and 23 has never mentioned of “generating a first multimedia file”. For the purpose of examination the recited “generate a second multimedia file” is interpreted as “converting the first multimedia file to a second multimedia file
Claims 1, and 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is unclear as it defines a first and second memory area which is not further used within the claim. In particular, any storage can be split into at least two areas and thus, said specification is an arbitrary one without a technical effect. Also, the memory controller does not make use of said split, rendering the purpose of said split unclear. Most importantly, the invention is related to the storage of a scalable video encoded stream thereby considering the reliability. Furthermore, claim 1 does not indicate any reliability of the layers or storage. Therefore, claim 1 should amended to include that “the first memory area has a first storage reliability level and stores first data corresponding to the base layer, and the second memory area has a second storage reliability level lower than the first storage reliability level and stores second data corresponding to the at least one enhancement layer”.

Claims 3 to 5 depend on claim 1. However, without the reliability for the storage of the base and enhancement layers, a skilled person is not enabled to perform the claimed steps within claims 3 to 5, thus rendering said claims unclear. 

Claims 6, 9 and 15, each recites a third multimedia file, but with different properties. Thus, using the "third multimedia file" for different video files renders said claims ambiguous. The scope of the claims is broader than justified by the description and drawings. The embodiments in the description include a condition or capability of a client when the client requests a video file (e.g,., the resolution (Fig. 2) or par. [0057]). Omitting said condition or capability renders the 

Claim 10, it is unclear how claim 10 is not further limiting claim 9 as it is given that the second multimedia file has a scalable video format (from claim 1) and thus, comprises at least a base layer and one enhancement layer.

Claim 14 specifies "to determine the physical address based on at least one of an Importance degree and a bit rate of data in the second multimedia file". Such claimed language is a mere requirement and it the claimed feature does not enable a skilled person to determine a physical address. Even if it is to be understood that the importance degree relates to reliability of the base/ enhancement layer and thus to an address range of single level cells (SLCs) and multi level cells (MLGs). It is unclear how the bit rate impacts the physical address.

Claim 15 recites “wherein the memory controller is further configured to transcode a file having a non-scalable format stored in the non-volatile memory into a third multimedia file having the scalable format and control the non-volatile memory to store the third multimedia file in the non-volatile memory”. Claim 15 is unclear as the difference and limitation to claim 1 cannot be determined. Also, in claim 1 the uploaded file is transcoded and claim 15 is not clear what is the difference between the uploaded file of claim 1 and the file of claim 15. Applicant should duly note any file in the server is at some stage being uploaded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-25 are rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al., (hereinafter “Krieger”) 2015/0156281 in view of Andersson et al., (hereinafter “Andersson”) US 2016/0255355
As to claim 1, Krieger disclose a storage device (storage system, item 174) comprising:
	a non-volatile memory (storage 506) including a first memory area and a second memory area (see [0058], the storage 506 includes one or more storage control units facilitating communication between processor, where appropriate): and
 a memory controller configured to receive a request from a first client device to upload a first multimedia file (see [0037], receive an upload request from client device to upload a multimedia file), generate a second multimedia file (see [0024], and [0035], uploading and transcoding the multimedia file, wherein a transcoder module converts the multimedia file from its original encoding digital format to the target encoding digital format).
However, Krieger does not explicitly disclose that the transcoding including a base layer and at least one enhancement layer by transcoding the first multimedia file from an original 
On the other hand, Andersson discloses the claimed “a base layer and at least one enhancement layer by transcoding the first multimedia file from an original format to a scalable format, and control the non-volatile memory to store the second multimedia file in the non-volatile memory“ (see [0061], and [0102], the use of scalable representations where the bottom layer (base layer) is representing the highest resolution and the following layers (enhancement layers) represent one or more lower resolutions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krieger to include a base layer and at least one enhancement layer by transcoding the first multimedia file from an original format to a scalable format, and control the non-volatile memory to store the second multimedia file in the non-volatile memory in order to enable encoding the representation of the received video bit stream based on the generated transcoding guiding information to provide transcoded video bitstream with the predetermined output video format, so that the side information can be utilized to guide the transcoding process to reduce the computational complexity of the transcoding process, thus enabling adaptation or transcoding of video media in an improved manner to optimize the utilization of the uplink and downlink resources.

As to claim 2, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson discloses the storage device of claim 1, wherein the first memory area has a first storage reliability level and stores first data corresponding to the base layer, and the second memory area has a second storage reliability level lower than the first storage reliability level base layer) is representing the highest resolution and the following layers (enhancement layers) represent one or more lower resolutions) (see [0073], side information contains one or more low quality (lower than the main "high quality video" sent on the uplink) representations, compressed with dependency on the high quality video).

As to claim 4, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Krieger the storage device of claim 1, wherein a program/erase cycle count of the first memory area is less than a reference count, and a program/erase cycle count of the second memory area is greater than or equal to the reference count (see [0038], size of the multimedia file, one or more quality aspects associated with a reproduction of the multimedia file, an estimated processing time for transcoding, an estimated size of the transcoded multimedia file, a "timeout" limitation for the upload and transcode, and a storage capacity of the storage systems).

As to claim 5, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the storage device of claim 1, wherein a number of error bits in the first memory area is less than a reference number, and a number of error bits in the second memory area is greater than or equal to the reference number (see [0063], using so-called reference index (refIdx) approach to consider the SHVC development, the inter-layer pixel prediction is done by inserting an additional, up-sampled, reference picture into the reference picture buffer of the enhancement layer).

format), and generate a third multimedia file by transcoding the read second multimedia file according to the retrieve request. (see [0070], generate transcoding guiding information, and encoding a representation of the received video bitstream based at least on the generated transcoding guiding information)

As to claim 7, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the storage device of claim 6, wherein the memory controller is configured to transcode data corresponding to the base layer to generate the third multimedia file upon detecting an error in data corresponding to the at least one enhancement layer (see [0103], determining whether a flag in the bitstream indicates if inter-layer prediction is performed by up-sampling or by down-sampling or whether the image resolution of both base and enhancement layer could be transmitted e.g. in one or more parameter sets such as picture parameter sets (PPS), sequence parameter sets (SPS) or video parameter sets (VPS), and based on the relation of base and enhancement layer image resolutions, it could be inferred whether up-sampling or down-sampling would be utilized to generate transcoding guiding information).


flag in the bitstream indicates if inter-layer prediction is performed by up-sampling or by down-sampling or whether the image resolution of both base and enhancement layer could be transmitted e.g. in one or more parameter sets such as picture parameter sets (PPS), sequence parameter sets (SPS) or video parameter sets (VPS), and based on the relation of base and enhancement layer image resolutions, it could be inferred whether up-sampling or down-sampling would be utilized to generate transcoding guiding information).

As to claim 9, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the storage device of claim 1, wherein the first client device or a second client device is capable of reproducing a file of the scalable format, wherein the memory controller is further configured to receive a retrieve request from the first or second client device, read, from the non-volatile memory, data corresponding to the retrieve request in the second multimedia file, and provide the read data to the first or second client device (see [0060] and [0158], the input video is processed in order to adapt it to requirements of a destination or sink node and to provide an adapted or transcoder output video bitstream, wherein the output video is transmitted to the sink node e.g. user equipment or the like, where it can be displayed in its adapted format.).

(base layer) is representing the highest resolution and the following layers (enhancement layers) represent one or more lower resolutions).

As to claim 11, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the storage device of claim 10, wherein the at least one enhancement layer comprises a first enhancement layer and a second enhancement layer, wherein the memory controller is further configured to provide, to the first or second client device, data corresponding to the base layer and the first enhancement layer upon detecting an error in data corresponding to the second enhancement layer (see [0112], scalable representation where the bottom layer (base layer) is representing the highest resolution and the following layers (enhancement layers) represent one or more lower resolutions).

As to claim 12, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the storage device of claim 10, wherein the at least one enhancement layer comprises a first enhancement layer and a second enhancement layer, wherein the memory controller is further configured to provide, to the first or second client device, data corresponding to the base layer and the first enhancement layer and an error message upon detecting an error in data corresponding to the second enhancement layer (see [0112], scalable representation where base layer) is representing the highest resolution and the following layers (enhancement layers) represent one or more lower resolutions).

As to claim 13, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the storage device of claim 1, wherein the memory controller comprises: an object mapper configured to determine a physical address for storing the second multimedia file in the non-volatile memory; and a mapping table configured to map the physical address to an object identifier associated with the second multimedia file (see [0007], and [0009], is analogous to side information that is related to the received multimedia file and in turn utilized to guide the transcoding process in order to reduce the computational complexity of the transcoding process and to optimize both the downlink and uplink resources).

As to claim 14, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the storage device of claim 13, wherein the object mapper determines the physical address based on at least one of an importance degree and a bit rate of data in the second multimedia file (see [0091], bit rate used for the transmission of side information is typically much lower than the bit rate of the main video data, e.g. in the order of 10% of the main video data).

As to claim 15, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the storage device of claim 1, wherein the memory controller is further configured to transcode a file having a non-scalable format stored in the non-volatile memory into a third multimedia file having the scalable format and control the non-volatile memory to -scalable video encoding, wherein side information can, according to one embodiment, be provided as one layer of a scalable video bitstream in which one high fidelity layer comprises the main video and one or more low fidelity layers comprise the side information).

As to claim 16, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Krieger a storage server comprising the storage device of claim 1 (see [0017], a network-addressable computing system that comprises one or more transcoding servers for uploading and transcoding multimedia files).

As to claim 17, Krieger discloses a server capable of communicating with a client device, the server comprising:
a first storage device including a transcoder configured to transcode a multimedia file received from the client device from an original format to a scalable format (see [0005] and fig.4, transcode multimedia files from client computing devices to a target encoding format, store the transcoded multimedia file in a coupled storage system).
However, Krieger fails to disclose a second storage device storing a non-scalable format file of a non-scalable format; and
a processor configured to control communication between the first storage device and the second storage device, wherein the transcoder is further configured to receive the non-scalable format file from the second storage device and transcode the received non-scalable format file into a scalable format file of the scalable format.
 format, and a side information receiving module for receiving side information related to the video bitstream); and
a processor configured to control communication between the transcoding module and the storage device (see [0009], generated transcoding guiding information, to provide a transcoded video bitstream with a predetermined output video format), wherein the transcoding module is further configured to receive the non-scalable format file from the storage device and transcode the received non-scalable format file into a scalable format file of the scalable format (see [0061] and [0081], and [0096], receives S10 the non-scalable main video bitstream (through the arrow marked as "uplink") as well as the side information and  scalable coding is spatially scalable coding that performs in at least two layers, where one of the layers has a smaller resolution, typically referred to as the base layer, than the other layer, typically referred to as the enhancement layer, respectively non-scalable coding scheme is based on, SVC and SHVC having similar performance, wherein the side information is provided as one layer of a scalable video bitstream in which one high fidelity layer comprises the main video and one or more low fidelity layers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krieger to control communication between the first storage device and the second storage device, wherein the transcoder is further configured to receive the non-scalable format file from the second storage device and transcode the received non-scalable format file into a scalable format file of the scalable format in order to enable encoding the representation of the received video bit stream 

As to claim 18, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the server of claim 17, wherein the scalable format file is stored in the first storage device or the second storage device (see [0070], a representation of the received video bitstream is encoded into a transcoded video bitstream with a predetermined output video format based on at least the generated transcoding guiding information, wherein the output video signal has a predetermined output video format, which can be the same as the input video signal or different from the input video signal).

As to claim 19, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the server of claim 17, wherein the first storage device is configured to receive a 5first object identifier ID of the non-scalable format file in addition to the non-scalable format file and output a second object ID of the scalable format file (see [0006], encoding a representation of the received video bitstream based at least on the generated transcoding guiding information, to provide a transcoded video bitstream with a predetermined output video format).



a transcoding module configured to transcode a multimedia file received from the client device from an original format to a scalable format (see [0005] and fig.4, transcode multimedia files from client computing devices to a target encoding format, store the transcoded multimedia file in a coupled storage system).
However, Krieger fails to disclose a second storage device storing a non-scalable format file of a non-scalable format; and
a processor configured to control communication between the first storage device and the second storage device, wherein the transcoder is further configured to receive the non-scalable format file from the second storage device and transcode the received non-scalable format file into a scalable format file of the scalable format.
On the other hand, Andersson discloses a storage device storing a non-scalable format file of a non-scalable format (see [0009], receiving module for receiving a video bitstream with a first predetermined input video format, and a side information receiving module for receiving side information related to the video bitstream); and
a processor configured to control communication between the transcoding module and the storage device (see [0009], generated transcoding guiding information, to provide a transcoded video bitstream with a predetermined output video format), wherein the transcoding module is further configured to receive the non-scalable format file from the storage device and transcode the received non-scalable format file into a scalable format file of the scalable format (see [0061] and [0081], and [0096], receives S10 the non-scalable main video bitstream (through the arrow marked as "uplink") as well as the side information and  scalable coding is  scalable coding that performs in at least two layers, where one of the layers has a smaller resolution, typically referred to as the base layer, than the other layer, typically referred to as the enhancement layer, respectively non-scalable coding scheme is based on, SVC and SHVC having similar performance, wherein the side information is provided as one layer of a scalable video bitstream in which one high fidelity layer comprises the main video and one or more low fidelity layers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krieger to control communication between the first storage device and the second storage device, wherein the transcoder is further configured to receive the non-scalable format file from the second storage device and transcode the received non-scalable format file into a scalable format file of the scalable format in order to enable encoding the representation of the received video bit stream based on the generated transcoding guiding information to provide transcoded video bitstream with the predetermined output video format, so that the side information can be utilized to guide the transcoding process to reduce the computational complexity of the transcoding process, thus enabling adaptation or transcoding of video media in an improved manner to optimize the utilization of the uplink and downlink resources.

As to claim 21, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the server of claim 20, wherein the scalable format file is stored in the storage device (see [0102], use a scalable representations where the bottom layer (base layer) is representing the highest resolution and the following layers (enhancement layers) represent one or more lower resolutions)
scalable video).

As to claim 23, Krieger discloses a memory controller comprising:
a transcoder configured to receive a upload request for a first multimedia object, and generate a second multimedia object (see [0037], receive an upload request from client device to upload a multimedia file), generate a second multimedia file (see [0024], and [0035], uploading and transcoding the multimedia file, wherein a transcoder module converts the multimedia file from its original encoding digital format to the target encoding digital format).
However, Krieger does not explicitly disclose that the transcoding including a base layer and at least one enhancement layer by transcoding the first multimedia file from an original format to a scalable format, and control the non-volatile memory to store the second multimedia file in the non-volatile memory.
On the other hand, Andersson discloses the claimed “a base layer and at least one enhancement layer by transcoding the first multimedia file from an original format to a scalable format, and control the non-volatile memory to store the second multimedia file in the non-volatile memory“ (see [0061], and [0102], the use of scalable representations where the bottom layer (base layer) is representing the highest resolution and the following layers (enhancement layers) represent one or more lower resolutions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krieger to include a 

As to claim 24, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the memory controller of claim 23, wherein the transcoder is further configured to receive a retrieve request for the second multimedia object, and generate a third multimedia file by transcoding the second multimedia object in response to the retrieve request (see [0060] and [0158], the input video is processed in order to adapt it to requirements of a destination or sink node and to provide an adapted or transcoder output video bitstream, wherein the output video is transmitted to the sink node e.g. user equipment or the like, where it can be displayed in its adapted format).

As to claim 25, the combination of Krieger and Andersson discloses the invention as claimed. In addition, Andersson the memory controller of claim 23, wherein the object mapper is further configured to determine the physical address based on at least one of an importance degree and a bit rate of data in the second multimedia object (see [0091], bit rate used for the transmission of side information is typically much lower than the bit rate of the main video data, e.g. in the order of 10% of the main video data).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krieger et al., (hereinafter “Krieger”) 2015/0156281 in view of Andersson et al., (hereinafter “Andersson”) US 2016/0255355 and further in view of Charles Cassidy (article entitled “SLC Vs MCL; which works for high reliability…”).
As to claim 3, the combination of Krieger and Andersson discloses the invention as claimed, except for a single level cells (SLCs) and the second memory area comprises multi level cells (MLCs).
On the other hand, Charles discloses the claimed “the storage device of claim 1, wherein the first memory area comprises single level cells (SLCs) and the second memory area comprises multi level cells (MLCs)” (page 1, par.1, single level cell (SLC) and  multi-level cells (MLC.))
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Krieger and Andersson to use a single level cells (SLCs) in the first memory area and a multi level cells (MLCs) second memory area in order to provide best effective and reliable non-volatile storage
o include a base layer and at least one enhancement layer by transcoding the first multimedia file from an original format to a scalable format, and control the non-volatile memory to store the second multimedia file in the non-volatile memory in order to enable encoding the representation of the received video bit stream based on the generated transcoding guiding information to provide transcoded video bitstream with the predetermined output video format, so that the side information can be utilized to guide the transcoding process to reduce the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A containerized media cloud for video transcoding service (Dong et al., 2018).
US 20170222987 (uploading and transcoding media files associated with service to client computing device);
US 20160219344 (device has a media transfer module for sending a media file to a client device through a communication interface by sending the media file in first digital compression format when a request indicates first content descriptor, transcoding the media file from the first digital compression format to second digital compression format when the request indicates second content descriptor and includes a link to the media file in the second digital compression format that is not stored, and sending the media file in the second digital compression format);
US 20150131972 (involves storing several objects in machine readable format having a first layer of high-significance data and a second layer of separately-deletable low-significance data. A condition is determined for deleting second layer from each of several objects while retaining the first layer and the second layer is deleted automatically upon satisfaction of condition, where the objects are still accessible by a user. The object is received from communications transmission, a storage device (102), a capture or creation device (101), and a second storage device on a computer network);

US 20100198887 (extracting data stream from modified scalable video coding file format implemented on end user device, involves determining sub-layer data stream, and extracting sub-layer data stream from stored scalable data stream).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.








/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 14, 2021